DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7-9, 12, 15, 16, 18, 19, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cross (US 5792081).


    PNG
    media_image1.png
    771
    628
    media_image1.png
    Greyscale



Cross teaches regarding claim:

1. A body massaging apparatus, comprising: a first arm (2) comprising a first arm upper end (end with 14) and a first arm lower end (end with 15), the first arm lower end comprising a pair of elongated members extending outward and separated by a channel (members 15 that form an adjustment channel similar to that taught by applicant – see FIGs 1 and 8), each of the pair of elongated members comprising a slotted guideway (16) having at least one depression (see depressions and prong/securing member 17, 18 in FIG 1); a second arm (3) comprising a second arm upper end (with 28) and a second arm lower end (with securing prong), the second arm lower end comprising a securing member adapted to be received in the at least one depression of the slotted guideway (see 17, 18 of FIG 1), wherein the second arm is rotatable in relation to the first arm (by pivoting in the guideway); a first massaging member secured within a medial section of the first arm; and a second massaging member secured within a medial section of the second arm (members 8 and at least one of 24-27 as seen in FIG 1).

2. The body massaging apparatus of claim 1, further comprising a release (flexible rod member 22) operable between an open position and a closed position (positions where 22 is retained in 20 or released from 20), wherein the second massaging member is removable from the second arm while the release is in the open position (by sliding the balls off member 22 – see FIG 1).

7. The body massaging apparatus of claim 2 further comprising a third massaging member, insertable into the second arm of the body massaging apparatus once the second massaging member is removed (wherein the second massage member could be one of 24, 25, or 26, and the third massage member could be another one of 24, 25, or 26 inserted separately).

8. The body massaging apparatus of claim 7 wherein the third massaging member is of a different shape and/or material than the second massaging member (wherein 27 is a different shape than 24, 25, or 26 per FIG 1)

9. The body massaging apparatus of claim 1, further comprising: a first handle integrally connected to, and extending perpendicularly outward from, the first arm upper end; and a second handle integrally connected to, and extending perpendicularly outward from, the second arm upper end (handles 14, 28).

12. The body massaging apparatus of claim 1, wherein the slotted guideway comprises a lower surface, having a plurality of depressions, and an upper surface, wherein the upper and lower surfaces are separated by a distance and the slotted guideway is adapted to receive the securing member between the lower surface and the upper surface (as seen in FIG 1 – numbers 15-18).

15. A body massaging apparatus, comprising: a first arm comprising a first arm upper end and a first arm lower end, the first arm lower end comprising a pair of elongated members extending outward therefrom and separated by a channel, each of the pair of elongated members defining a slotted guideway in which a second arm may be placed; the second arm comprising a second arm upper end and a second arm lower end, the second arm lower end comprising a securing member adapted to be received in a pair of depressions formed in the slotted guideway on the each of the elongated members in the pair of elongated members, where the second arm is rotatable in relation to the first arm; a first massaging member secured within a medial section of the first arm; and a second massaging member secured within a medial section of the second arm (as discussed above and seen in FIGs 1 and 8).

16. The body massaging apparatus of claim 15, wherein the first arm further comprises a release (member 10), the release having an open position and a closed position such that while the release is in an open position, the first massaging member may be removed from the first arm (so as to replace 8 with members 41 as seen in FIG 3; in as much as applicant has shown the same).

18. The body massaging apparatus of claim 15, wherein the second arm further comprises a release, the release having an open position and a closed position such that while the release is in an open position, the second massaging member may be removed from the second arm (as discussed above and seen in FIGs 1 and 8).

19. A body massaging apparatus, comprising: a first arm comprising a first arm upper end and a first arm lower end, the first arm lower end defining a guideway in which a second arm may be placed; the second arm having a second arm upper end and a second arm lower end, the second arm lower end having a securing member adapted to be received in the guideway; a first massaging member secured within a medial section of the first arm; a second massaging member secured within a medial section of the second arm; and a release having an open position and a closed position in at least one of the first arm or the second arm, the release enabling removal of a respective first massaging member or second massaging member when in the open position (as discussed above and seen in FIGs 1 and 8).

20. The body massaging apparatus of claim 19 wherein a different massaging member may be inserted into the first or second arm following removal of the respective first massaging member or second massaging member from the body massaging apparatus (as discussed above and seen in FIGs 1 and 8).

Allowable Subject Matter
Claim 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 9-15, and 18-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 9, 10, and 17-19 of U.S. Patent No. 11020310. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the patent claims correspond to the limitations of the instant claims. The difference being the patent claims are narrower than the instant claims. In effect, the patent claims are a species of the generic instant claims. It has been held that the generic invention is “anticipated” by the “species”. Since the instant claims are anticipated by the patent claims, they are not patentably distinct from the patent claims. See claim mapping below.

Instant Claim
Parent Claim
1
1
2
1
3
1
4
17
5
18
6
19
7
N/A
8
N/A
9
2
10
3
11
4
12
6
13
9
14
10
15
1
16
N/A
17
N/A
18
1
19
1
20
19



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117. The examiner can normally be reached 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784